        Case 9:20-cv-00161-KLD Document 13 Filed 01/13/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  DALE and KAREN SHAVER,
  individually and as husband and wife,            CV 20-161-KLD

              Plaintiffs,
                                                    ORDER
        vs.

  LIBERTY MUTUAL GROUP INC.,
  and SAFECO INSURANCE
  COMPANY OF ILLINOIS

              Defendants.


      The Court has been notified that this case has settled. Accordingly,

      IT IS ORDERED that the parties file their dismissal papers on or before

February 15, 2021.

      IT IS FURTHER ODERED that the preliminary pretrial conference set for

January 21, 2021, at 10:00 a.m. and all other deadlines set in this matter are

VACATED.

      DATED this 13th day of January, 2021.


                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge


                                          1
